        Case 3:20-cv-02731-VC Document 244-5 Filed 05/24/20 Page 1 of 5




               HRAND MIRZAIANS SHORT-FORM BAIL APPLICATION

SUMMARY:

Hrand Mirzaians is a 55-year-old Iranian national who suffers from hyperlipidemia and mental
illness. Mr. Mirzaians and his family were granted refugee status because of persecution they
suffered in Iran as religious minorities (Armenian Christians). He has lived in the United States
since 2008. Mr. Mirzaians’ two siblings and his mother are now U.S. citizens.

Mr. Mirzaians has a history of drug related offenses and non-violent offenses and one robbery
offense for which he received the minimum statutory sentence, all of which occurred while his
mental illness was untreated. Mr. Mirzaians has been diagnosed and treated while in custody
and his siblings, who were previously unaware of the extent of his mental health needs, are
committed to helping him continue treatment when released. They report he is a gentle and
caring son who has lived with and been a caregiver to their elderly mother since October 2008.

ICE is unlikely to be able to obtain travel documents and effectuate Mr. Mirzaians’ removal in a
timely fashion because the Iranian government does not typically accept deportees1, which has
been exacerbated further by the COVID-19 pandemic. Mr. Mirzaians’ removal is not reasonably
foreseeable. If released, Mr. Mirzaians would be under supervision and would return to live with
his mother in Glendale, CA.


    1. Name: Hrand Mirzaians

    2. Age: 55

    3. Sex: Male

    4. Primary Language: Armenian

    5. If Hearing, Is An Interpreter Needed? Yes

    6. Detained in Mesa Verde Detention Facility

    7. Dorm Unit: Mr. Mirzaians did not understand the question even with an interpreter but
       reports that he is in 15 L

    8. Date of Bond Hearing, If Any: Unknown (Mr. Mirzaians did not report that he had a
       bond hearing but it is unclear what he understood about his proceedings in immigration
       court).


1
 See Congressional Research Service, Immigration: “Recalcitrant” Countries and the Use of
Visa Sanctions to Encourage Cooperation with Alien Removals, available at
https://fas.org/sgp/crs/homesec/IF11025.pdf (last updated Jan. 23, 2020) (showing Iran as
uncooperative/recalcitrant for compliance with removals).
                                                                                Hrand Mirzaians 1
        Case 3:20-cv-02731-VC Document 244-5 Filed 05/24/20 Page 2 of 5




    9. Outcome of Bond Hearing, If Any: unknown

    10. Length of Time in Detention: 2 months

    11. Medical Condition(s) That Put Detainee At Risk:

       Mr. Mirzaians’ Mesa Verde medical records show diagnosis for unspecified anxiety
       disorder and unspecified depression, and that he is taking Zyprexa (an antipsychotic
       medication), Remeron (an antidepressant) and Vistaril (an antianxiety medication).

       Mr. Mirzaians’ medical records also report that he suffers from hyperlipidemia and latent
       tuberculosis infection (LTBI).

       He is also obese – his records show that he is 5’7 and weighs 220 which is a BMI of 34.5.

    12. Attorney Name, Phone, Address and Email: None

    13. Felony or Misdemeanor Convictions2, Including Date and Offense:

       According to the RAP sheet, Mr. Mirzaians convictions are as follows:3

       Arrested 5/3/2010 – case GLN0GN0197301 – convicted of misdemeanor PC 484A (petty
       theft) – sentenced to 1 day jail, 3 years probation

       Arrested 5/18/2011 – case GA083293‐01 – convicted of misdemeanor HS 11350(a)
       (possession of a controlled substance) – successfully completed drug court

       Arrested 12/7/2016 – case GLNGA10017102 – convicted of misdemeanor PC 459, 2nd
       (burglary) – sentenced to 1 day jail and 3 years probation

       Arrested 11/7/2017 – case GLN8GD0006801 – convicted of misdemeanor PC 459.5(a)
       (shoplifting)- sentenced to 3 years probation

       Arrested 9/28/2018 – case GLNGA10438301 –convicted of felony PC 212.5(c) (robbery
       2nd degree) – sentenced to 2 years prison (the minimum sentence4).



2
  Mr. Mirzaian’s Rap Sheet also indicates arrests that appear to have not resulted in convictions,
including in 2010 (theft), 2011 (possession of controlled substance), and in 2018 (shoplifting).
3
  An attempt to verify the convictions reported by searching on the LA County Superior Court
website http://www.lacourt.org/criminalcasesummary/ui/index.aspx?msg=1 also was
inconclusive, as the case numbers listed on the RAP sheet did not show any results on the
superior court website. Mr. Mirzaians has not been able to narrate his criminal history in any
detail. As a result, this summary is based solely on the RAP sheet.
4
  See California Penal Code 213(a)(2).


                                                                                Hrand Mirzaians 2
        Case 3:20-cv-02731-VC Document 244-5 Filed 05/24/20 Page 3 of 5




    14. Pending Criminal Charges and Outstanding Warrants, Including Jurisdiction and
        Offense:

       None known.

    15. Scheduled Removal Date, If Any:

       Mr. Mirzaians was ordered removed on 3/26/2020.5 However, removals to Iran are
       generally not able to be effectuated.6

    16. Family:

       Mr. Mirzaians’ mother and siblings all reside in the United States.

       His mother Asdghik Aleksanianc (aged 93) is a U.S. citizen and lives in Glendale CA

       His brother Vahik Mirzaians (U.S. citizen) and his children live in Glendale, CA and can
       be reached at

       His sister Karineh Mirzains (U.S. citizen) lives in Kirkland, WA and can be reached at


    17. Proposed Custodian and Description of Proposed Release Residence:

       If released, Mr. Mirzaians would live with his mother, Asdghik Aleksanianc, at
                                  Glendale CA 91206. She can be reached at                   (Ms.
       Aleksanianc requires an Armenian interpreter).



5
  Based on the medical records of his depression and anxiety, Mr. Mirzaians should have been
flagged by ICE for competency concerns as a class member in Franco-Gonzales v. Holder,
which requires that detained noncitizens whose mental disabilities render them unable to
adequately represent themselves in removal proceedings be appointed counsel. See Franco-
Gonzalez v. Holder, No. CV 10-02211-DMG, 2013 WL 81154323 (C.D. Cal. April 23, 2013).
Franco-Gonzalez class counsel at the ACLU of Southern California has emailed the AUSA to
see whether the competency information was raised with the Immigration Court or if his removal
proceedings should be reopened. Mr. Mirzaians has stated that he is afraid to return to Iran, but
said that the immigration judge told him to turn in an application. He did not understand what he
was supposed to do and thus was ordered removed. His sister, who lives in Washington and was
unaware of the immigration court hearing or process, states that Mr. Mirzaians who was already
found to have suffered religious persecution, is at great risk of future persecution or torture if
returned to Iran because he is a religious minority and because he suffers from mental illness.
His entire family has fled Iran so he would have no one to help him if he returns.
6
  See Congressional Research Service, Immigration: “Recalcitrant” Countries and the Use of
Visa Sanctions to Encourage Cooperation with Alien Removals, available at
https://fas.org/sgp/crs/homesec/IF11025.pdf (last updated Jan. 23, 2020).
                                                                               Hrand Mirzaians 3
        Case 3:20-cv-02731-VC Document 244-5 Filed 05/24/20 Page 4 of 5




       Ms. Aleksanianc will provide housing and Mr. Mirzaians’ siblings will provide financial
       support and also ensure that he is able to access medical care to continue his mental
       health treatment now that they are aware of his needs.

        Ms. Aleksanian’s home is sufficient to allow him to quarantine for 14 days, maintain
       social distancing, and abide by any conditions the Court may impose. The family will
       take all steps they can to ensure he complies with the Court or ICE’s conditions of
       release.

       Mr. Mirzaians’ sister Karineh reports that their mother is counting the days for Mr.
       Mirzaians to return to her as he is a caregiver to her. Karineh reports “he is so good to our
       mother.”

    18. Applicant’s Ties to the Location of the Proposed Residence (such as length of time,
        family members, prior employment, etc.):

       Mr. Mirzaians lived with his mother at the above address from about October 2008 until
       his arrest.

    19. Employment History:

       According to his sister, Mr. Mirzaians worked as a caregiver for about 9 years.

    20. Other Information Relevant to Bail Determination:

       Mr. Mirzainas has lived lawfully in the United States since 2008.7 His status was revoked
       by the Immigration Judge due to his convictions.

    21. Attached are (check all that are applicable, but that is not a substitute for answering
        the above questions): Not applicable.
        ___ Medical Records ___ Rap Sheet ___ Letter from Proposed Custodian ___ Bond
        Hearing Decision ___ Bond Hearing Transcript


This application was prepared using information obtained through numerous telephone
conversations with Mr. Mirzainans, as well as phone calls with his family and proposed
custodian.

In preparing this application, class counsel reviewed the ICE arrest record (I-213), the Rap Sheet,
and the medical records provided by Defendants. In preparing this application, class counsel did

7
 Note: Mr. Mirzaians’ I-213 states that he entered as a lawful permanent resident but his sister
Karineh states that he was granted refugee status and entered with a “white card” (a colloquial
term for the I-94 form given to asylees and refugees) later adjusting status and receiving his
green card (lawful permanent residency). Counsel does not have access to his underlying
immigration file to verify his status.
                                                                                Hrand Mirzaians 4
        Case 3:20-cv-02731-VC Document 244-5 Filed 05/24/20 Page 5 of 5




not have access to any other information including fingerprint, immigration, medical records, or
any documents related to criminal history for Mr. Mirzaians, who is pro se.

Respectfully submitted,

/s/ Jennifer Friedman
Jennifer Friedman




                                                                              Hrand Mirzaians 5
